DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 10/14/2021.

Claims 1-16, 18, and 20 are pending.  Claims 1-16 are being examined.  Claims 17 and 19 are canceled.  Claims 18 and 20 are withdrawn from further consideration.  Claim 1 is amended with no new subject matter being introduced.

Claims 1-16 rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of the amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chandler et al. (US 2012/0275977 A1).
Considering claim 1, Chandler teaches an exhaust system for internal combustion engines (Chandler, [0051] and [0059]).  Chandler teaches a catalyst comprising first noble metal and a molecular sieve having an OFF framework Type (Chandler, [0014], [0034] and [0030]).  It should be noted that “the passive NOx adsorber is effective to adsorb NOx at or below a low temperature and release the adsorbed NOx at temperatures above the low temperature” is directed to the functionality of the material and does not impart any additional structural limitations to the product itself.  The claims require the adsorber to comprise a noble metal and a molecular sieve having an OFF framework Type, Chandler teaches an adsorber/catalyst comprising a noble metal and a molecular sieve having an OFF framework Type.  Thus, Chandler’s material will be capable of being used as a passive NOx adsorber effective to adsorb NOx at or below a low temperature and release the adsorbed NOx at temperatures above the low temperature.  Chandler teaches the exhaust system comprises the catalyst according to his invention (i.e., a first noble metal and a molecular sieve having an OFF framework Type) (Chandler, [0051]).   
Chandler teaches at least one additional after-treatment device selected from the group consisting of a selective catalytic reduction catalyst, a particulate filter, a SCR filter, a NOx adsorber catalyst, a three-way catalyst, an oxidation catalyst, and 
Considering claim 2, Chandler teaches the first noble metal is selected from the group consisting of platinum, palladium, rhodium, gold, silver, iridium, ruthenium, osmium and mixtures thereof (Chandler, [0014]).
Considering claim 3, Chandler teaches the first noble metal is palladium (Chandler, [0014]).
Considering claim 4, Chandler teaches the molecular sieve is selected from the group consisting of aluminosilicate zeolite and a metal-substituted aluminosilicate zeolite (Chandler, [0023]).
Considering claim 5, Chandler teaches the first molecular sieve is offretite zeolite (Chandler, [0014], [0023], [0030]).
Considering claim 6, Chandler teaches the passive NOx adsorber is coated onto a flow-through or filter substrate (Chandler, [0049]-[0050]).
Considering claim 7, Chandler teaches the passive NOx adsorber is extruded to form a flow-through or filter substrate (Chandler, [0049]-[0050]).
Considering claim 8, Chandler teaches a second molecular sieve catalyst comprising a second noble metal, wherein the second molecular sieve does not have an OFF Framework Type by teaching the second molecular sieve having a small pore crystal structure (Chandler, [0014]).
Considering claim 9, Chandler teaches the first noble metal and the second noble metal are independently selected from the group consisting of platinum, 
Considering claim 10, Chandler teaches the first noble metal and the second noble metal are both palladium (Chandler, [0014] and [0034]).
Considering claim 11, Chandler teaches the second molecular sieve is a small Framework Type selected from the claimed group (Chandler, [0014] and [0025]).
Considering claim 12, Chandler teaches the small pore sieve is selected from the group Framework Type consisting of AEI and CHA (Chandler, [0014] and [0025]).
Considering claim 13, Chandler teaches the passive NOx adsorber is coated onto a flow-through or filter substrate (Chandler, [0049]-[0050]).
Considering claim 14, Chandler teaches a first layer and a second layer wherein the first layer comprises the first noble metal and the molecular sieve having an OFF Framework Type and the second layer comprises the second molecular sieve catalyst (Chandler, [0014] and [0048]).
Considering claim 15, Chandler teaches a first zone and a second zone wherein the first zone comprises the first noble metal and the molecular sieve having an OFF Framework Type and the second zone comprises the second molecular sieve catalyst (Chandler, [0014]-[0015]).
Considering claim 16, it should be noted that “the passive NOx adsorber is effective to adsorb NOx at or below a low temperature and release the adsorbed NOx at temperatures above the low temperature” is directed to the functionality of the material and does not impart any additional structural limitations to the product itself.  The claims require the adsorber to comprise a first noble metal and a first molecular sieve having .

Response to Arguments
Applicant’s arguments filed regarding a person skilled in the art would have needed to replace the SCR catalyst comprising a blend of Cu/SSZ-13 and Fe/BEA with a passive NOx absorber comprising a noble metal and a molecular sieve with an OFF framework have been fully considered but are not persuasive.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
In the instant case, the catalyst comprising a blend of Cu/SSZ-13 and Fe/BEA is the catalyst used in Chandler’s preferred embodiment.  Chandler teaches a first molecular sieve having a medium pore, large pore, or meso-pore structure containing a first metal selected from the group consisting of a finite list of metals which also include noble metals (Chandler, [0014]).  Chandler additionally teaches that large pore molecular sieves include zeolites with an OFF framework among a finite list of zeolites (Chandler, [0030]), not a “long list” of possible large pore sieves.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
Thus, the rejection is based on the selection of a material recognized on its suitability for its intended purpose as taught by Chandler (i.e., first molecular sieve having an OFF framework with a noble metal).  The rejection is not based on replacement of the catalyst comprising a blend of Cu/SSZ-13 and Fe/BEA with the claimed catalyst comprising a noble metal and a molecular sieve with an OFF framework.  Applicant’s arguments are not commensurate in scope with the current rejection because the rejection is not based on replacing the catalyst of the preferred 

Applicant’s arguments filed regarding the functional requirement of the PNA do impose limitations on the claim and not all SCR catalyst have PNA activity have been fully considered but are not persuasive.
 Regardless of the whether all SCR catalysts have PNA activity or not, the claims require the passive NOx adsorber to comprise a first noble metal and a molecular sieve having an OFF Framework Type.  Chandler teaches an adsorber/catalyst comprising a noble metal and a molecular sieve having an OFF framework Type.  Thus, Chandler’s material will be capable of being used as a passive NOx adsorber effective to adsorb NOx at or below a low temperature and release the adsorbed NOx at temperatures above the low temperature.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734